 P. A. INCORPORATED491P. A. Incorporated and Oil, Chemical and AtomicWorkers Union, Local 4-586, InternationalUnion, AFL-CIO. Case 16-CA-8203March 14, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn September 14, 1979, Administrative LawJudge Marion C. Ladwig issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, P. A. Incorpo-rated, Odessa, Texas, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Additionaly, we are satisfied that Respondent's contention that the Ad-ministrative Law Judge was biased is without merit. In our opinion thereis nothing in the record to suggest that his conduct at the hearing, hisresolutions of credibility, or the inferences he drew were based on eitherbias or prejudice.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: Thiscase was heard before me in Odessa, Texas, on April 26-27 and June 21, 1979. The charge was filed on Novem-ber 27, 19781 (amended December 8), and the complaintwas issued on January 12, 1979. This proceeding primar-ily involves a question of whether the Company, througha new plant manager transferred from a nonunion plant,engaged in an unlawful campaign to eliminate the Unionat the Odessa plant and promised higher wages if theI All dates are in 1978, unless otherwise indicated248 NLRB No. 77plant became nonunion, before the Company broke offnegotiations with the Union and granted the employeesan average of 37 percent higher wage increases than theUnion had agreed to accept. The specific issues arewhether the Company, the Respondent, (a) unlawfullycoerced employees through promises, threats, interroga-tion, and an overly broad no-solicitation rule, and (b) un-lawfully refused to recognize and bargain with the Unionand unilaterally granted wage increases, in violation ofSection 8(a)(1) and (5) of the National Labor RelationsAct, as amended.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due consider-ation of the briefs filed by the General Counsel and theRespondent Company, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company, a Delaware corporation, is engaged inproviding pipe coating and inspection services for thedrilling industry at its plant in Odessa, Texas, where itdirectly supplies services valued in excess of $50,000 an-nually to customers located outside the State. The Com-pany admits, and I find, that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act, and that the International (OCAW) and itsLocal 4-586, herein called the Union, are labor organiza-tions within the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Company and the Union were parties to a collec-tive-bargaining agreement, effective from November 15,1975, through November 15, 1978, covering a stipulatedappropriate bargaining unit of "All production and main-tenance employees employed in the maintenance, yard,custom and tube departments by the Company at itsplant located at 300 W. 61st Street in Odessa, Texas, ex-cluding all other employees including administrative, es-timating, sales, engineering, purchasing, office, technical,payroll, quality control, inspection and reclamation em-ployees and all foremen, guards, watchmen and supervi-sors as defined in the Act." (The bargaining unit did notinclude the inspection department, which was addedsince the International's certification in 1966.) The agree-ment provided for a wage reopener in 1977, without theright to strike, and on November 15, 1977, the Companyand the Union agreed to a new wage scale, adopting thewage increase formula to which the Company and an-other OCAW local had agreed at Company's Katy Roadplant in Houston (where the union wages-and livingcosts-were higher).In addition to the two organized plants in Odessa andHouston, the Company had nonunion plants in Oklaho-ma City, Oklahoma; Houston, Texas; and Morgan City,Louisiana.There admittedly had been "very good" relations be-tween the Company and the Union at the Odessa plantsince 1976, when John Lubke returned to the corporateoffices there as vice president of the Company's WesternP. A. INOPORATED 491 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDZone. International Representative James Childs (whoserviced the Odessa agreement for the Union) and Lubkehad worked together in attempting to solve such trouble-some problems as high employee turnover and a largenumber of contract employees. They had settled three orfour grievances'-one settlement involving the reinstate-ment of a union committeeman, forklift operator L. B.Whiteside, who had been discharged at the plant.A majority of the regular employees were union mem-bers, who were having their dues checked off. The Com-pany, however, refused to check off the dues of proba-tionary employees, who had "no course" under theagreement until they were employed 60 working days(usually about 90 calendar days).There is no evidence of any dissension in the Union atthe time, or of any expression of dissatisfaction by any ofthe regular or probationary employees with their unionrepresentation until the talk began in the plant about bo-nuses and higher wages being paid if the plant were non-union.B. Promised Higher Wages1. Plant manager's antiunion conductIn June, the Company transferred Plant Manager GaryRichardson from the nonunion Oklahoma plant to theOdessa plant. By the third or fourth week of August,there was talk in the plant about an "under the tableraise or promises or bonuses," and a rumor that someemployees had already been given "a 25 cent per hourpay increase," although negotiations for new contractand a new wage scale were not to begin for severalweeks.Plant Manager Richardson had been talking about hisformer practice in the Oklahoma City plant of paying a$250 bonus to some of the employees. In an apparenteffort to turn one of the union committeemen against theUnion, Richardson told Committeeman Keith Eddingsabout this. As Eddings credibly testified:Richardson had just got down here from OklahomaCity and he was telling me about the operations upthere, that it was nonunion and they were allowedto give on-the-spot bonuses to employees. He toldme that if it was nonunion down here that they couldalso do the same, give on-the-spot bonuses to the em-ployees. [Emphasis supplied.]Eddings recalled that this was "a month or two" afterRichardson arrived in Odessa. At the time of the conver-sation, Richardson was riding on the ladder of Eddings'forklift. Richardson said that such a bonus was given tothe "good worker." (From his demeanor on the stand,Eddings impressed me as being an honest witness, at-tempting to give an accurate account of what happened.I credit his testimony, and discredit Richardson's den-ials.) I find that Richardson's statement to Eddings wasat least an implied promise of employee bonuses if theOdessa plant were nonunion. I therefore find that it wascoercive and violated Section 8(a)(1) of the Act.Although Plant Manager Richardson denied this con-versation with Eddings, he admitted having a conversa-tion with employee Larry Flax, "in front of a group ofemployees," about spot bonuses at Oklahoma City, andadmitted telling Flax that the Oklahoma plant was not aunion shop (before Flax tranferred to that plant). Rich-ardson admitted that in the conversation in front of otheremployees, "we went into detail on how they pay spotbonus and what a spot bonus was."It was "probably the mid part or the late part ofAugust" when plant Manager Richardson admittedlyheard talk in the plant about a pay raise. A foreman re-ported to Richardson that employee Lee Shearman "wasvery upset, that he had found out that the Company hadgiven a 25 cent an hour pay increase" to shop employeesbut not to yard employees. Richardson and Area Man-ager Bill Anderson checked out the rumor and foundthat Shearman and another employee, Lucius, were"very upset." Richardson testified that Lucius, doingmost of the talking, "said he damn sure didn't want tosee any of this under the table raise or promise or bonuses[emphasis supplied], or whatever. That if anybodyshould get a raise or a bonus or whatever that he ...should be involved, that he was a very hard worker."(Employer John Washington, who later signed an antiun-ion petition, denied telling them that tube shop employ-ees had been given the wage increases.)When asked at the hearing "Did you ever say any-thing to any employee at the plant to indicate whetheryou were for or against the Union," Plant ManagerRichardson denied saying so, "yea or nea," but admitted,"I probably made a statement that we was going to runit right by the book, you know, by the union book, andwe did have some grievances filed on me when I wasthere."It was in this context-of Plant Manager Richardsonattempting to turn a union committeeman against theUnion, stating to the committeeman that the Companycould give employee bonuses if the plant were nonunion,publicizing among the employees the fact that such bo-nuses were given at the nonunion Oklahoma City plant,and stating that he was going to run the (organized)Odessa plant "by the book"-that Bill Park, a formerunion committeeman occupying a special status at theplant, "headed up" the signing of an antiunion petitionand promised employees that the Company would givethem higher wages if te Union were out.2. Petition to oust the Uniona. Bill Park's statusGeneral operator Bill Parks was in a special statuswhich tended to give weight to his promises that theCompany would give the employees higher wages if theUnion were out. Although a member of the bargainingunit, he was working at the time as a "walking general,"or walking leadman, who no longer ran finish and powerguns but "walked around and made sure everything wasrunning right" and the employees were working. He andother "walking generals" substituted for absent shift fore-men or supervisors and signed the personnel action P-86form as the "Immediate Supervisor" when "stepped-up"temporarily replacing them. The agreement provided(art. XIV. sec. 2), "The terms 'supervisory employees' P. A INCORPORATED493does not include 'leadmen,' who are classified as oper-ation or maintenance employees despite the fact that theymay be vested with a limited amount of authority for aspecific job or in an emergency." (Emphasis supplied.)When substituting for a supervisor (as Park did on a reg-ular basis beginning October 1, shortly after he turned inthe antiunion petition the second time), the leadman ispaid an additional 20 cents an hour as a "special rate."b. Plant manager's participationLeadman Bill Park denied that "anybody with influ-ence" said "that Oklahoma did not have a union and itwas a better place," and denied being in any discussionor meeting where somebody brought up the fact that theCompany might pay more if they were nonunion. Ac-cording to him, there were about four or five of the em-ployees who "started talking about the Union" and "de-cided to get out." So I went to Gary [Richardson] andasked him how could we vote the Union out. And hesaid he's find out.... And he got back with me a dayor so later and told me how." (Emphasis supplied.) Thus,Park was indicating that Plant Manager Richardson didnot influence the employees in their decision to leave theUnion, and indicated that he had a private meeting withRichardson to ask for information, and another privatemeeting to receive the information on how to vote outthe Union.Richardson also denied that he made the employeesany promises, but testified that he met with two employ-ees (Bill Park and Joe Wheeler) around September 19,when they asked how they could get up a petition tovote out the Union, and later met with a group of peoplewhen he gave them the information. He testified thataround September 26 or 27, he took a piece of paperwhich Area Manager Anderson had given him on "thelegal way they could do it," that he "just random pickedwhoever was standing around" to come in, and that heread off the instructions to them. He admitted that he in-vited into the meeting, with Bill and David Park, em-ployees Charles Murray and Carl Carter (both of whomlater signed the petition but had nothing to do with thesolicitation), as well as Shift Foreman Joe Slovack. Thus,instead of giving the information privately to Bill Parkand Joe Wheeler, and leaving it to them to prepare andcirculate the petition without giving other employees theimpression that the Company was encouraging and spon-soring the petition, Richardson publicized the matter toother employees. (Cf. Poly Ultra Plastics, Inc., 231 NLRB787, 790 (1977), where the company official's assistanceto the employees in phrasing the petition "was not wit-nessed by other employees, nor does it appear that thisfact was communicated to any other employees.") Rich-ardson claimed that after repeatedly reading off theinstructions for wording the petition, and reading howthe employees could circulate it, he discarded theinstructions. (Vice President Patrick Donnelly testifiedthat he had instructed Anderson that the Company couldnot provide the employees even paper or pencil for thepetition, and that the petition signing would have to takeplace without company assistance "during breaks" orafter work, and not on company time.)One copy of the petition read, "We the undersignedemployees of P.A. no longer wish for OCAW local 4-586 to represent us for purposes of collective bargain-ing." The other copy (which continued on a secondpage) read, "We the undersigned employees of P.A. donot wish to be represented by OCAW 4-598 for wagesand other bargaining matter."Only three employees testified how the petition wascirculated. Forklift operator Harrison Stewart (who im-pressed me by his demeanor on the stand as being anhonest, forthright witness) credibly testified that BillPark explained to him that the petition "was to get theUnion out." When he answered that he was prounion,Park said "did I know that if the Union was out that wewould get a bigger raise than the Union was prepared togive us." (Emphasis supplied.) Stewart also credibly tes-tified that he overheard Park speaking to employeesabout the petition "a number of times," something like"six, seven, eight" times, and that the only thing said"was that Park, wanted them to sign that Petition to doaway with the Union and if the Union was away ...theCompany was prepared to give them larger wages than theUnion." (Emphasis supplied.) Stewart also observed Parktalking to still other employees about the petition, but hecould not overhear what was said. After a 2-month delayin the hearing, Stewart again credibly testified that heoverheard Park tell employees that "if the union was out,that the company would give us a bigger raise than the unionwas prepared to give us." (Emphasis supplied.) He alsorecalled hearing Park say, "Let's try to get the union out;if it doesn't work out, we can always vote it back in."Union Committeeman Eddings credibly testified thatone morning, during working time, employee BillyDirden asked him if he would sign a petition to disbandthe Union, that he asked Dirden why, and that Dirden"told me that he thought we would get a bigger raise out ofit if we was nonunion." (Emphasis supplied.)Bill Park, the third person who testified about the so-licitation, denied promising anybody anything. (At onepoint, he testified that "Nothing" was said about wages ifthey did not have the Union, but then added that the ar-gument was made that "the Company is going to give usjust as good of rates as the Union probably anyway.")Although admitting being in the plant both before andafter his regular shift, Park endeavored to belittle hisparticipation in the solicitation. He claimed that he per-sonally solicited signatures on only the first copy of thepetition and that other employees, not he, passed aroundthe second copy (which contained most of the signa-tures). However, I note that in the September 29 lettertransmitting the petition to counsel, Area Manager An-derson acknowledged his "understanding that Mr. BillPark was the employee who headed up this petition,"and Park himself testified that he personally solicited thesignature of nonunit employee Q. B. Agnew, whose sig-nature is No. 12 on the second copy. (Park did not im-press me as being a candid witness.)During the circulation of the petition, Plant ManagerRichardson indicated his interest by speaking to Commit-teeman Eddings about it. As Eddings credibly testified,Richardson asked him at the pipe straightening rack "if IP. A INCORPORATED 493 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad heard of a petition being circulated to disband theunion." Eddings answered no, he had not. (It was thenext morning when employee Dirden asked him to signit.) Richardson admitted talking to Eddings about a peti-tion, but claimed that it was several days later that hehad overheard a rumor that another union committee-man was circulating a petition, that Eddings said "therewas some type of unofficial looking piece of paper goingaround, a petition, and ...I couldn't imagine what kindof a petition or ...what even it was." (I find that Ri-chardson's testimony is pure fabrication. From his de-meanor while testifying, Richardson appeared willing togive whatever testimony might help the Company'scause.)On September 28, leadman Park dated the two copiesof the petition, and turned them in to Plant ManagerRichardson. On the 3 pages there were 31 signatures, Iof which was that of employee Agnew who was notthen in the bargaining unit-leaving 30 valid signatures.At the time, there were 58 employees in the bargainingunit (57 persons on the current seniority list, Resp. Exh.7, plus petition-signer Ramon Hernandez, a new employ-ee who began working the day before, G.C. Exh. 15.)Including the probationary employees, this was a baremajority of 51.7 percent. (Five of the petition-signers,employees Cruz, Duncan, Hernandez, Miranda, andYborra, had been hired that same week. Among the 58unit employees, 19 had been hired that same month, andanother 5 between August 9 and 30. Of these 24 newprobationary employees, 12 had signed the petition.Among the 33 regular employees who had been thereover 60 working days, 20-a 60.6-percent majority-were then on checkoff. Of these 20 union members, 7signed the petition.)In an apparent hope of getting a larger majority of pe-tition-signers, Plant Manager Richardson suggested or di-rected Bill Park to continue the solicitation. (Park firsttestified that Richardson asked if they had asked every-body and when he answered no, Richardson said, "Well,take it back, why don't you, and ask everybody." LaterPark testified that Richardson said, "Well, take it backand ask everybody." On redirect examination, Park testi-fied that it took 2 or 3 days to circulate the petition,"and then we turned it in. And then he told us to go askthe other people.") Thus, the Company was not leavingthe solicitation to the discretion of the employees them-selves, but was suggesting or directing that they continuethe solicitation-further encouraging the effort to elimi-nate the Union.The renewed solicitation failed, and no other employeewould sign the petition. Thus, Bill Park and his fellowsolicitors had failed to persuade more than 51.7 percentof the employees to sign the petition, even though Parkwas telling employees that the Company would givehigher wages if the Union were out, and Dirden told atleast one employee that he thought the employees wouldget a bigger raise if they were nonunion.On September 29, general operator Park turned in thepetition a second time to Plant Manager Richardson.This time, according to Park, Richardson asked "did weask everybody," Park answered, "Yes, we did," andRichardson said, "Well, okay."Under all the circumstances, I find it most unlikelythat leadman Bill Park would be telling employees thatthe Company would pay higher wages without theUnion (and that solicitor Dirden would be expressingthis "thought" that the Company would) if the Companyhad not given such a promise. I discredit the denials byPlant Manager Richardson and Bill Park (the only solici-tor who testified), and infer that Richardson-as part ofa campaign to eliminate the Union at the Odessa plant-encouraged the circulation of the antiunion petition bymaking a promise at least to Bill Park that the Companywas prepared to pay higher wages if the plant were non-union. (The Company's honoring of this promise is dis-cussed later.) Accordingly, I reject the Company's con-tentions that Richardson made no promises and that thepetitions were "drafted and circulated wholly spontane-ously and voluntarily, without any improper participa-tion or encouragement from management."Before proceeding to discuss the negotiations, I notethat Plant Manager Richardson continued with the an-iunion campaign. As credibly testified by quality controlemployee Lee Shearman, another former union commit-teeman at the plant, Richardson sometime between Octo-ber 5 and 10 offered him the position of quality controlover the whole plant. When he learned that he would beon call 24 hours a day, he told Richardson that he wouldhave to have at least the pay of a general operator. Rich-ardson responded that those positions were filled. Laterin the day, though, Richardson told him, "I've reconsid-ered that offer. Now, I can give you general operator'spay if you will get out of the union." (Emphasis supplied.)Shearman refused, stating that he had been a unionmember ever since he had been old enough to work, andthe subject was dropped. I discredit Richardson's denialsand find that his offer, contingent on Shearman defectingfrom the Union, was coercive and violated Section8(a)(1) of the Act.C. Withdrawal of Recognition1. The negotiationsIn the first negotiating session on October 5, followingthe Union's August 29 contract termination notice, theUnion indicated its willingenss to accept the new Hous-ton wage formula by informing the Company that theUnion "would basically settle along the lines of the set-tlement in Houston with some changes that we wantedto propose to you there that day." The Company thenadvised the Union "that it had received a petition from asubstantial majority of the employees indicating that theyno longer wished to be represented by your Union," andstated that the Company "was in a quandry about whatto do about this petition." International RepresentativeChilds stated that he did not give any credence to thatpetition because I knew it had been circulated by super-visors and that Mr. Richardson had made a lot of state-ments to employees that-kind of made a fool out ofhimself-prejudiced the Company's position. (Later, in atelephone conversation with the Company's counsel onOctober 8, Childs asserted that "the petition had beencirculated by people who wasn't supposed to be circulat- P. A. INCORPORATED495ing it, stepped-up supervisors and others and that prom-ises had been made.")On October 28, the Company wrote the Union aletter, proposing that another meeting be held to "pro-vide us with the opportunity to explore mutually satisfac-tory ways that you might demonstrate that your Uniondoes still enjoy majority status." The letter stated thatthe Company's investigation had disclosed no substanceto the allegations of "any improper supervisory involve-ment."In the November 9 negotiating session, the Companyshowed the Union the checkoff revocations from five ofits union members. The Union stated that it still repre-sented a majority and discussed the status of the proba-tionary employees. The Company expressed a good-faithdoubt of the Union's majority status and broke off nego-tiations.2. The larger wage increasesImmediately after breaking off the negotiations, theCompany began determining the exact amount of thelarger increases which it would grant unilaterally in thedifferent classifications following the November 15 expi-ration of the union agreement. (Meanwhile, the Unionwas soliciting authorization cards to support an electionpetition. The Union filed the petition with the Board onNovember 14, in a proposed expanded unit which wouldinclude the inspection division, but withdrew the petitionon November 22.)On November 14 and 15, the Company held employeemeetings, reading to the employees on the different shiftsa speech in which the Company made it clear to the em-ployees the size of the wage increases under the Houstonformula which "on October 5, 1978 the Union told usthat they would accept." This information, given beforethe Company announced its large wage increases, en-abled the employees to compare the union rates withwhat the Company was giving without a union.The justification given in the speech for furnishing theemployees with this information was an unsupportedclaim that "we have some reports that some employeeswere soliciting union cards ...with the promise that ifthe union stayed in, the employees would be guaranteeda 45¢ an hour wage increase." Refuting this purportedunion promise, the speech stated that the Houston formu-la "was a 5% wage increase for everybody and an addi-tional 20¢ an hour for all job classifications abovehelper." The speech then described the computation andpointed out that, under the Houston formula, the helperwould receive an increase of only 19 cents, and the gen-eral operator, operator A, and operator B would receive(5 percent plus 20 cent) 44, 43, and 42 cents, respective-ly.Then on November 20, the Company announced itsnew rates, to be effective November 16. Instead of theincreases ranging from 19 to 48 cents an hour as theUnion had agreed to accept under the new Houston for-mula (19 cents in the classification of helper for the first60 working days, 19 cents for helper after 60 workingdays, 42 cents for operator B, 43 cents for operator, 44cents for general operator, 46 cents for mechanic, and 48cents for mechanic A), which would have been an aver-age increase of 8.125 percent over the wages in effectsince November 16, 1977 ($3.75, $3.85, $4.33, $4.58,$4.87, $5.13, and $5.51, respectively, in the seven classifi-cations), the Company announced wage increases rang-ing from 25 to 73 cents and hour (25, 35, 52, 57, 73, 47,and 69 cents, respectively), an average increase of 11.145percent, which was 37.169 percent more than the 8.125average increase under the Houston formula. (The newrates were $4, $4.20, $4.85, $5.15, $5.60, $5.60, and $6.30,respectively.) I note that in its brief, the Company com-pletely ignores the fact that the wage increases it an-nounced were higher than those which the Union hadagreed to accept. Instead of admitting that its newly an-nounced increases were 37 percent higher-a fact whichwould tend to support employee Shearman's credited tes-timony that leadman Park had told employees when cir-culating the union-ousting petition that "the Companywas prepared to give them larger wages than theUnion"-the Company contends that Shearman's testi-mony "was proven untrue by PA's wage rate increase [em-phasis supplied) of November, which was undisputedlyless than the Houston contract provided." To the con-trary, the Company's new "wage rate increase" was 37percent higher than the wage rate increase provided inthe Houston contract. (If the Company is arguing thatthe new Odessa rates were still lower than the Houstonrates, that fact is irrelevant because Park did not tell em-ployees that if the Odessa plant were nonunion, theCompany was prepared to pay wages equal or higherthan the Houston rates-which had always been higherthan the Odessa rates.)Thus, after a 51.7-percent majority of the probationaryand regular employees signed the union-ousting petitions,these bargaining unit employees were rewarded by anaverage of 37 percent higher wage increases-the higherwages which the Company and Park promised if theplant were nonunion.3. Alleged contemporaneous conductFollowing the Company's November 9 withdrawal ofrecognition from the Union, other unlawful conduct isalleged to have occurred.Overly Broad No-Solicitation Rule. On or about No-vember 11, Union Committeeman Eddings was solicitingsignatures on union authorization cards to support anelection petition (later filed on November 14). As Ed-dings credibly testified, Plant Manager Richardson askedhim during working time if he had any cards signed andjokingly said, "Well, give me one and I'll sign it foryou." Eddings responded that he could not right thenbecause it was during working hours, and that he"would have to wait until the afternoon break." Richard-son stated, "Well, you can't do it then either," pointingout that Eddings could solicit employees before and afterwork and during lunch, "but during break you are stillon the payroll and you're not allowed to solicit duringbreak." The complaint alleges that this was an overlybroad no-solicitation rule. Richardson admitted tellingEddings, in front of another employee, "You cannot signthem on breaks, but you can on lunchtime and beforeand after work." (Richardson claimed that he placed thesame restriction on the circulation of the antiunion peti-P. A. INCORPORATED 495 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion in September, pursuant to Area Manager Anderson'swritten instructions-which as noted above, Richardsonclaimed he later discarded. To the contrary, CompanyVice President Patrick Donnelly credibly testified thatAnderson had been told that the petition signing "had tooccur during breaks" and not on company time; andVice President Lubke credibly testified that Bill Park-who "headed up" the petition-had thereafter reportedthat the petition signing "was done during breaks andafter hours." I find Richardson's claim of the earlier re-striction to be another fabriacation.) Eddings had beensoliciting cards during break time, but thereafter stoppeddoing so. Later, on November 14 and 15, Lubke read tothe different shifts a speech which included a statementthat "Solicitation, if any, must be conducted on nonworktime such as breaks or lunch periods." However this wasafter elapse of several crucial days, when the Union wasseeking enough authorization cards to support an elec-tion petition. I therefore find that the undisputedly broadno-solicitation rule, prohibiting the solicitation of unioncards during break time, was unlawfully announced bythe plant manager on November 11, in violation of Sec-tion 8(a)(l) of the Act.Interrogation and Threat. The General Counsel con-tends that on or about November 14, Plant ManagerRichardson called Union Committeeman L. B. Whitesideinto the office, asked him how he was going to vote, andthreatened him with the loss of benefits if the Union wasretained. However, Whiteside gave such conflicting testi-mony on direct and cross-examination that I cannot relyon his testimony as being trustworthy. I therefore findthat these allegations in the complaint must be dismissed.Threats of Loss of Pay Raise. On November 20, theCompany sent the Union a letter, announcing the largerwage increases (discussed above), plus other benefitsunder the Houston agreement. The letter stated that theCompany "intends to implement" the changes on No-vember 28 (effective November 16) "unless we receivenotice of an objection from your union by the close ofbusiness on November 27," and added that "all termsand conditions of employment ...will be subject to ne-gotiation if and when your union's majority status shouldbe established."On November 21, shortly after this letter was postedon the bulletin board, Plant Manager Richardson ap-proached Committeeman Eddings who was talking to hisrelief forklift driver, Harrison Stewart. After Richardsontold Stewart to go to work, as Eddings credibly testified,Richardson stated he had overheard Eddings and Stew-art talking and then asked, in effect, if "we reallyplanned to fight for the Union," and if International Rep-resentative Childs was "going to get a petition signed"(supporting the Union). Eddings said he did not know.Then, referring to the posted announcement, Richardsontold Eddings, "Well, if you all go ahead and fight for theUnion ...these benefits on this paper here would nottake effect." (Richardson admitted having a conversationwith Eddings, but denied asking Eddings the questions,and denied threatening the loss of the pay raises. I dis-credit the denials. I also find that Eddings erroneouslyrecalled that such posted notices had also been read tothe employees.) I find that the Company orally threat-ened employee Eddings with the loss of the pay raises ifthe employees continued to fight for the Union, therebyengaging in coercive conduct in violation of Section8(a)(l) of the Act.Finally, on November 30 and December 1, the Com-pany met with the different shifts and announced that theUnion's election petition had been withdrawn and thatthe new wage rates were in effect, retroactive to No-vember 16.4. The Company's defensesIn its brief, the Company denies committing any unfairlabor practices and contends that its withdrawal of rec-ognition was predicated on a good-faith and reasonablygrounded doubt of the Union's continued majority status.The Company contends that the "employees' decertifi-cation petition alone is sufficient justification" for its rea-sonable doubt of the Union's majority status. Concerningthe direct (and credited) testimony by employee Stewartthat he overheard petition-solicitor Bill Park telling em-ployees that "if the Union was away ...the Companywas prepared to give them larger wages than theUnion," the Company contends that this "runs againstthe weight of the evidence"-even though the onlyother employee, besides Park, who testified about howemployees were induced to sign the antiunion petitionswas employee Eddings who similarly testified that peti-tion-solicitor Dirden "told me that he thought we wouldget a bigger raise out of it if we are nonunion." In con-tending that the decertification petition was a "spontane-ous and ceorcion-free renunciation" of the Union, andthat there "is simply no credible or competent evidenceof PA having planted the seed in the minds of the em-ployees," the Company disputes or ignores the evidenceof Plant Manager Richardson's antiunion conduct. TheCompany purports to take at face value the separate den-ials, of any company influence or any promises, made byRichardson and leadman Park in the Company's October5 "investigation" of the Union's complaint of companyinvolvement in the antiunion petitions, and it completelyignores the fact that it subsequently granted the employ-ees the larger wage increase-averaging 37 percent morethan the increases which the Union had agreed to accept.The Company also contends that it offered no more"than the barest 'ministerial aid' allowed by law" whenfurnishing requested information about the petition, de-spite Richardson's publicizing of his participation to non-soliciting employees and despite his suggestion or direc-tion that the solicitation be continued when the petitionwas turned in with signatures of only 51.7 percent of thecurrent employees.Contrary to the foregoing findings that the Companyviolated Section 8(a)(l) in August when Plant ManagerRichardson made an implied promise of employee bo-nuses if the Odessa plant were nonunion, and in Octoberwhen Richardson offered an employee a promotion anda pay raise contingent on his defecting from the Union,the Company argues in its brief that its good-faith doubtof the Union's majority status was "raised in a contextfree of unfair labor practices aimed at destroying theUnion's majority status," and that there is "no evidenceof any union animus." P. A. INCORPORATED497The Company also contends that its reasonable, good-faith doubt was based not only on the antiunion petitionbut "on a network of objective factors which cumula-tively complemented and gave meaning to one another."I find that all of these so-called "objective factors" (dis-cussed in the following two paragraphs) either have nomerit or occurred after the promises were made ofhigher wages if the plant were nonunion.Ignoring the fact that a majority of the regular em-ployees were union members on checkoff, and the factthat none of the new probationary employees had ex-pressed any dissatisfaction with the Union before thepromises of higher wages, the Company contends that itbelieved reports of the "Union's neglectful inactivity"and "lack of grievances" (despite the Union's active coo-peration with the Company in attempting to solve thedifficult turnover and contract-employee problems, andthe handling of grievances which did arise). It cites thefailure of the Union to hold a membership meetingbefore and the "Union's capitulation" at the 1977 wagestrike clause-and following a committeemen meeting at-tended by other members-accepted the wage formulanegotiated at the Houston plant). It contends that theUnion, not holding a membership meeting before, andfailing to present any formal proposal at the October 5negotiating session, "did not know what the unit employ-ees might have desired to include in a proposal" (ignor-ing the testimony that a meeting had been held earlierand that before the Company challenged the Union's ma-jority at that session, the Union informed the Companythat there were changes in the Houston settlement whichthe Union wanted to propose verbally that day). It cites"a credible statement from an employee that there waslong-time dissent within the Union, including evidence ofprior inquiries as to decertification procedures" (referringto a luncheon conversation about September 27 or 28with a new supervisor who had been away from theplant since Feburary when he had quit as an employeeand who, before becoming the Union's committee chair-man in 1977, had asked a prior plant manager about get-ting out of the Union but had recieved no response). Itcites "the employees' statements regarding the creditunion" (referring to its receipt in November-followingthe promises of higher wages for going nonunion-of re-ports, not introduced for their truth, that employees hadsigned union cards or joined the Union in order to par-ticipate in the credit union), "and the checkoff revoca-tions" (referring to five of the seven union members whosigned the antiunion petition, wanting in early Novemberto revoke their checkoff authorization).The Company also cites International RepresentativeChilds' "repeated refusal to offer any evidence of theUnion's majority status other than its stale certificationand his concomitant admission that the Union couldshow majority support only if PA waived the contrac-tual probationary period." (The Company was alreadychecking off the dues of a majority of the regular em-ployees. The Union of course did not have checkoff au-thorizations from the 24 new, probationary employeeswho had been hired since August 9; the Company hadrefused to check off dues of probationary employees.Moreover none of these new employees had expressedany dissatisfaction with the union representation beforethe antiunion petition was circulated. It is true that afterthe Company broke off negotiations on November 9, theUnion apparently failed to get many of the nonmembersto sign union authorization cards, but this union solicita-tion occurred in the context of the earlier promises ofhigher wages without a union and it was impeded forseveral days by the unlawfully broad no-solicitation rule,prohibiting the solicitation of union cards during breaks.)Finally, the Company contends that it did not violateSection 8(a)(5) by posting on November 21 its letter an-nouncing the new wage increases. The Company asserts,"it is well-settled that a unilateral wage increase imple-mented subsequent to a good faith withdrawal of recog-nition is not a violation of Section 8(a)(5)."5. Concluding findingsThe evidence shows that the Company decided to, anddid, grant the Odessa employees higher wages without aunion.Plant Manager Richardson, shortly after the Companytransferred him to the Odessa plant from its nonunionOklahoma City plant, began engaging in a campaignclearly designed to eliminate the Union. As found, he at-tempted to turn one of the union committeemen againstthe Union by coercively telling him that if the plantwere nonunion, the Company could give the same ($250)on-the-spot bonuses which it gave good employees in thenonunion Oklahoma City plant. He admitted "probably"making the statement that "we was going to run" theplant "right by the [union] book," and admitted that "wedid have some grievances filed on me when I wasthere." Yet, despite the admitted talk in the plant aboutcompany "promise or bonuses," there was still no ex-pression of dissatisfaction with the Union either by theregular employees (most of whom were union memberson dues checkoff) or by the new, probationary employ-ees (for whom the Company refused to check off duesuntil they were employed 60 working days-about 90calendar days). Finally, as found, Richardson made apromise at least to leadman Bill Park that the Companywas prepared to pay higher wages if the plant were non-union. (Park was in a special status of a "walking general[operator]," who "walked around and made sure every-thing was running right" and the employees were work-ing, and who had on occasion temporarily replaced anabsent foreman or supervisor. Although a member of thebargaining unit, he was in a good position to conveycompany policy to the employees.) After talking withseveral other employees, Park and another employee for-mally asked Richardson how to vote out the Union, anda few days later, Richardson publicized the instructionsfor preparing and circulating an antiunion petition bycalling still other bargaining unit employees into theoffice to hear the instructions. Park prepared two copiesof the antiunion petition, and he and several employeessolicited signatures during the latter part of September.While doing so, Park appeared at the plant before hisregular shift and remained after his shift, and was over-heard telling a number of employees that "if the Unionwas away ...the Company was prepared to give themlarger wages than the Union." When he turned in the an-P. A. INCORPORATED 497 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDtiunion petition, with only 51.7 percent of the currentemployees' signatures (including signatures of 12 of the24 new probationary employees hired since August 9),Richardson suggested or directed that the solicitationcontinue. However, none of the other employees wouldsign the petition. Shortly after Park turned in the petitiona second time, he began substituting for a supervisor on aregular basis. About 5 or 10 days later, the Companycontinued the antiunion campaign when Richardson of-fered an employee (another former union committeeman)a promotion and a pay raise on the unlawful conditionthat he "get out of the union." Then, after questioningthe Union's majority status at the October 5 negotiatingsession, and breaking off negotiations and withdrawingrecognition from the Union on November 9, the Compa-ny proceeded on November 21 to post a notice of unilat-erally determined wage increases, averaging 37 percenthigher than the increases which the Union had agreed onOctober 5 to accept. The higher wages were made retro-active to November 16, the day following the expirationof the union agreement.In its brief the Company admits, under the basisc prin-ciple set forth in Celanese Corporation of America, 95NLRB 664, 671-673 (1951), that "the General Counselmet his burden of establishing a prima facie case," basedon the rebuttable presumption after the first year of thedecertification that the Union continues to have a major-ity status. I find, after considering the totality of all thecircumstances involved in this case, that the Companyhad not rebutted the prima facie case that the Companywas obligated to bargain and that its refusal on and afterNovember 9 was unlawful.The credited evidence shows that until leadman Parkrelayed to employees the Company's promise of higherwages if the Odessa plant were nonunion, 60.6 of the 33regular employees were union members on checkoff. (Ofcourse, as held in N.L.R.B. v.Gulfmont Hotel Company,362 F.2d 588, 591-592 (5th Cir. 1966), "there is no neces-sary connection between the checkoff list and thenumber of union supporters," because "No one knowshow many employees who favored the unions had decid-ed not to authorize the company to deduct union dues orhow may who favored union bargaining were not evenmembers of the unions.") Despite the Company's antiun-ion campaign carried on by Plant Manager Richardsonsince his transfer in June from the nonunion OklahomaCity plant, there is no evidence of any antiunion expres-sions being made by either the regular or the new proba-tionary employees until Park met with several employeesand began planning the ousting of the Union with a peti-tion. (Cf. N.L.R.B. v. Nu-Southern Dyeing & Finishing,Inc., 444 F.2d 11, 16 (4th Cir. 1971), where "numerousemployees expressed to company supervisors a desire todisassociate themselves from the union.") Thus at thetime the Company, through Park, "planted the seed inthe minds of the employees" that signing of the antiunionpetition would mean higher wages, the Company had noobjective basis for doubting that a majority of all of thebargaining unit employees wished to have the Union astheir representative for collective-bargaining purposes.Moreover, even when the antiunion petition was beingcirculated in the context of promises of higher wages, abare majority of only 51.7 percent of the regular andprobationary employees would sign it. The others re-fused, although the Company caused the petition to becirculated again.Finding that the Company encouraged the circulationof the antiunion petition by promising to pay higherwages if the plant were nonunion, I reject the Compa-ny's contention that it was "confronted with the employ-ees' spontaneous and coercion-free renunciation of theUnion through the petition," and find that its own an-tiunion campaign induced the bare majority of 51.7 per-cent of the bargaining unit employees to sign the peti-tion. Also, finding that the Company continued its an-tiunion campaign when Plant Manager Richardson (whohad in August unlawfully promised bonuses if the plantwere nonunion) thereafter in October unlawfully prom-ised an employee a promotion and a pay raise if hewould "get out of the union," I find that the Company'sconduct refutes its professed "reasonable, good faithdoubt of the Union's continued majority status," and itscontention that its doubt was "raised in a context free ofunfair labor practices aimed at destroying the Union'smajority status."Having also rejected the Company's other so-called"objective factors" asserted in its defense as supportingits "good faith doubt," I find that the Company unlaw-fully refused on and since November 9 to recognize andbargain with the Union, and on November 21 unlawfullyposted a notice announcing the granting of unilaterallydetermined wage increases, in violation of Section 8(a)(5)and (1) of the Act.CONCLUSIONS OF LAW1. By refusing on and since November 9 to recognizeand bargain with the Union in a stipulated appropriateproduction and maintenance unit, and by announcingunilaterally determined wage increases to bargaining unitemployees on November 21, the Company engaged inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6) and(7) of the Act.2. By promising to give employee bonuses if theOdessa plant were nonunion, and by promising to givean employee a promotion and a pay raise if he would getout of the Union, the Company violated Section 8(a)(1)of the Act.3. By orally promulgating an overly broad no-solicita-tion rule, and by threatening to withdraw announcedwage increases if the employees continued to fight forthe Union, the Company further violated Section 8(a)(l)of the Act.4. The General Counsel has failed to prove that theCompany engaged in unlawful interrogation or threat-ened an employee with loss of benefits if the employeesretained the Union.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to take P. A. INCORPORATED499certain affirmative action designed to effectuate the poli-cies of the Act as set forth in the Order below.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER21. Cease and desist from:(a) Unlawfully withdrawing recognition of, or refusingto bargain with Oil, Chemical and Atomic Workers In-ternational Union, AFL-CIO, and its Local 4-586, as theexclusive representative of its employees in the followingappropriate unit:All production and maintenance employees em-ployed in the maintenance, yard, custom and tubedepartments by the Company at its plant located at300 W. 61st Street in Odessa, Texas, excluding allother employees including administrative, estimat-ing, sales, engineering, purchasing, office, technical,payroll, quality control, inspection and reclamationemployees and all foremen, guards, watchmen andsupervisors as defined in the Act.(b) Unlawfully granting any future wage increaseswithout notifying and bargaining with the Union.(c) Promising to give bonuses if the Odessa plant isnonunion.(d) Promising to give any employee a promotion or apay raise if he leaves the Union.(e) Threatening to withdraw announced wage in-creases if the employees continue to fight for the Union.(f) Promulgating an overly broad no-solicitation rule,prohibiting solicitation during nonworking time.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, bargain in good faith with the Unionas the exclusive representative of the employees in theabove-described appropriate unit and embody in a signedagreement any understanding reached.(b) Post at its plant in Odessa, Texas, copies of the at-tached notice marked "Appendix." 3 Copies of saidnotice, on forms provided by the Regional Director forRegion 1, after being duly signed by the Respondent's2 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections there shallbe deemed waived for all purposes.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."authorized representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act not spe-cifically found.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfully withdraw recognitionof and refuse to bargain with the Union.WE WILL NOT unlawfully grant any future wageincreases without notifying and bargaining with theUnion.WE WIt.. NOT promise to give bonuses if theplant is nonunion.WE WILL NOT promise to give any employee apromotion or a pay raise if he leaves the Union.WE WILL NOT threaten to withdraw announcedwage increases if the employees continue to fightfor the Union.WE WILL NOT prohibit solicitation during breaksor other nonworking time.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them under Sec-tion 7 of the Act.WE WILL bargain with Oil, Chemical and AtomicWorkers International Union, AFL-CIO, and its Lo-cal 4-586, and put in writing and sign any bargainingagreement we reach covering these employees:All production and maintenance employees em-ployed in the maintenance, yard, custom and tubedepartments by the Company at its plant locatedat 300 W. 61st Street in Odessa, Texas, excludingall other employees including administrative, esti-mating, sales, engineering, purchasing, office,technical, payroll, quality control, inspection andreclamation employees and all foremen, guards,watchmen and supervisors as defined in the Act.P. A. INCORPORATEDP. A. INCORPORATED 499